DECISION
On January 20, 2016, the Defendant’s suspended sentence was revoked for violation of the conditions of his probation and he was sentenced to be committed to a prison operated by the Montana Department of Corrections, for a period of five (5) years, for the offense of Charge I - Partner or Family Member Assault, third or subsequent offense, a felony. Furthermore, the Court ordered that the Defendant not be eligible for parole for a term of five (5) years pursuant to the parties’ recommendations.
The Court granted credit for time served for 141 days served in Cause No. DC-15-193 and credit for 192 days served in Cause No. DC-13-143, to be viewed concurrently.
On November 17, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Peter Ohman of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Defense Counsel submitted the sentencing hearing transcript and two letters dated May 2, 2016 and October 13, 2016 from Dr. Wayne Yakes of the Vascular Malformation Center.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is *101presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
Done in open Court this 17th day of November, 2016.
DATED this 8th day of December, 2016.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.